Citation Nr: 1001487	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-30 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to February 
1970.  The Veteran died in November 2003.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  The Veteran's death certificate reveals that he died in 
November 2003.  The immediate cause of death was listed as 
metastatic lung cancer with no significant contributing 
conditions.

2.  At the time of the Veteran's death, he was not service 
connected for any disabilities.

3.  Service personnel records do not show that the Veteran 
was exposed to asbestos during his military service.  

4.  Service personnel records do not show that the Veteran 
served in or visited the Republic of Vietnam; therefore, 
exposure to herbicides may not be presumed.

5.  Service personnel records do not show that the Veteran 
was exposed to ionizing radiation; therefore, exposure to 
ionizing radiation may not be presumed.

6.  The cause of the Veteran's death did not have its onset 
during or within any applicable presumptive period, and is 
not shown to be related to any in-service injury or disease 
to include the alleged exposure to asbestos, herbicides, or 
ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that her 
husband's death was related to his active military service.  
Specifically, the appellant contends that her husband was 
exposed to asbestos, ionizing radiation, and herbicides 
during his Vietnam era service and thus is entitled to 
presumptive service connection for his diagnosis of lung 
cancer under 38 C.F.R. § 3.309 and 38 C.F.R. § 3.311.      

Legal Criteria

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Chronic leukocytic 
leukemia was added to this list of presumptive diseases in 
October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  AL 
Amyloidosis was recently added to the list of presumptive 
diseases.  74 Fed. Reg. 21258 (May 7, 2009).  


"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal 
Circuit held that VA's interpretation of the phrase "served 
in the Republic of Vietnam," to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference 
by the courts.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest five years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health. 38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation 
exposure or whether there is "no reasonable possibility" 
that the disease resulted from in-service radiation exposure.  
38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Analysis

The Veteran died in November 2003.  The immediate cause of 
death was listed as metastatic lung cancer with no 
significant contributing conditions.  The interval between 
onset and death was noted to be years.  A review of the 
Veteran's private treatment records prior to his death shows 
that he was first diagnosed with lung cancer in November 
2002.  During the Veteran's lifetime, service connection was 
not in effect for any disorder.  

A review of the Veteran's personnel records shows that the 
Veteran served as a Nuclear Weapons Storekeeper aboard the 
U.S.S. Wahoo from May 1968 to February 1970.  Service 
personnel records are negative for any indication that the 
Veteran was exposed to asbestos, herbicides, and/or ionizing 
radiation.  Also, a VA Memorandum entitled "Asbestos 
Claims" and dated in May 2002 shows that a military 
occupational specialty of storekeeper had a very minimal risk 
for asbestos exposure.     

In connection with this claim, the appellant submitted a July 
2006 statement from the Veteran's treating physician, Dr. 
S.G.E., wherein Dr. S.G.E. noted that the Veteran's history 
was positive for asbestos exposure during service and there 
was an increased risk of lung cancer associated with asbestos 
and exposure to tobacco smoke.  

This case was referred to a VA physician for a medical 
opinion in June 2007.  The VA physician noted the Veteran's 
25 year history of tobacco and his alleged exposure to 
asbestos during military service and indicated that these 
events were risk factors for the development of lung cancer.  
The examiner also reviewed a chest X-ray and computed 
tomography (CT) reports conducted prior to the Veteran's 
death and noted that there was no mention of pleural 
calcifications to confirm asbestos exposure, nor was there 
mention of findings compatible with asbestosis to support a 
diagnosis of asbestosis.  

The examiner noted that the Veteran was a storekeeper in the 
Navy and indicated that those duties would have minimal 
exposure to asbestos.  The examiner also noted that if the 
Veteran was exposed to asbestos during his military service 
there is no evidence of that exposure on the Veteran's chest 
X-ray or CT scans.  The examiner indicated that although the 
Veteran may have been exposed to asbestos during his military 
service, there was no objective evidence to support this.  
Therefore, the examiner concluded that he could not resolve 
the issue of whether asbestos was contributory to the 
development of his lung cancer without resorting to mere 
speculation.  

With regard to the asbestos theory, the Board finds that 
there is no evidence of exposure to asbestos during military 
service and no medical evidence of a disease associated with 
asbestos exposure.  Service personnel records are negative 
for any evidence of exposure to asbestos during the Veteran's 
military service.  The May 2002 VA Memorandum shows that a 
military occupational specialty of storekeeper had a very 
minimal risk for asbestos exposure.  While Dr. S.G.E. noted 
the Veteran's history of asbestos exposure in service, the 
basis of that statement is unclear as the physician did not 
have the Veteran's service records for review.  However, 
assuming without deciding that the Veteran was exposed in 
service to asbestos, Dr. S.G.E.s' opinion is not based upon 
any data as applied to the Veteran - i.e., there is no 
information indicating to what degree such exposure occurred 
or the course of development of any disorder which may have 
been incurred.  Indeed, Dr. S.G.E.'s opinion as to exposure 
is without foundation and must be considered speculative.  
See, e.g., Swann v. Brown, 5 Vet. App. 229 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The VA physician who reviewed the file in June 2007 was not 
able to render an opinion as to whether asbestos contributed 
to the development of the Veteran's lung cancer without 
resort to speculation.  This statement responded directly to 
the RO's request for a medical opinion.  The examiner's 
statement as to the feasibility of a nonspeculative nexus 
opinion was itself a medical opinion because it was rendered 
in the examiner's capacity as a physician addressing a 
medical question.  That a nonspeculative nexus opinion is not 
feasible merely makes the statement non probative as to a 
negative or affirmative answer to whether the cause of the 
Veteran's death was related to asbestos exposure in service 
and thus "non evidence" on that particular question.  This 
is not a case where VA failed to ensure that an adequate 
medical opinion was rendered.  

A medical opinion is adequate when it is based upon 
consideration of the veteran's prior medical history and 
examination and also describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability will be a fully informed one.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Here the examiner reviewed the 
evidence of record and noted that, even if the Veteran was 
exposed to asbestos in service, there was no medical evidence 
of to support such exposure.  Thus, he could not provide a 
positive or negative opinion as to nexus without resorting to 
speculation.  Because the examiner reviewed all the evidence 
of record in rendering this opinion, and provided a rationale 
for the statement, the examination and "opinion" rendered 
are not inadequate.  The Board must simply rely on other 
evidence.  

Although Dr. S.G.E. indicated that tobacco use along with 
asbestos exposure increased an individual's chances of 
developing lung cancer, he did not provide an opinion with 
regard to the Veteran's case.  Generic medical literature, 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case, does not 
provide competent evidence to satisfy the nexus element for 
an award of service connection.  See Sacks v. West, 11 Vet. 
App. 314 (1998). 
     
With regard to the herbicides theory, the Board finds that 
the Veteran is not entitled to presumptive service connection 
under 38 C.F.R. § 3.307 as there is no evidence that he ever 
set foot in Vietnam.  Although the Veteran was awarded the 
Vietnam Service Medal, service records do not show that he 
actually set foot in Vietnam.  In March 2009 correspondence 
the RO requested that the appellant provide evidence 
regarding whether the Veteran ever set foot in Vietnam but a 
review of the claims file is negative for a response to this 
request.  As such, the appellant is not entitled to the 
presumption under 38 C.F.R. § 3.307.

With regard to the ionizing radiation theory, the Board finds 
while lung cancer is subject to presumptive service 
connection as a disease specific to radiation-exposed 
veterans (See 38 C.F.R. § 3.309(d)(2)) there is no evidence 
that the Veteran participated in a radiation risk activity as 
defined under 38 C.F.R. § 3.309(d)(3)(ii), nor has the 
appellant specifically so contended.  Thus, presumptive 
service connection under these provisions is precluded.  
Moreover, there is no showing that the Veteran was exposed to 
ionizing radiation during his military service.  The 
Veteran's service personnel records are negative for any 
indication of exposure to ionizing radiation.  As such, 
service connection under 38 C.F.R. § 3.311(e) is also not 
warranted.

The preponderance of the evidence is against a claim of 
service connection for the cause of the Veteran's death on a 
direct basis.  The Veteran's service treatment records are 
silent as to any complaint or diagnosis of lung cancer, or 
even associated symptomatology.  He was not diagnosed with 
lung cancer until November 2002, 32 years after service.  
Moreover, while the appellant is competent to report 
observable symptomatology, she has not here claimed that the 
Veteran first developed lung cancer dating back to active 
service.  There is also no competent evidence of record, 
medical or otherwise, which links the Veteran's lung cancer 
to any event relating to his service, including the alleged 
asbestos, herbicide, and/or ionizing radiation exposures.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim; however, she is not 
competent to provide a nexus opinion in a case such as this, 
involving complex medical questions.  See Jandreau, 492 F.3d 
at 1377.  

The competent evidence indicates that the cause of the 
Veteran's death was lung cancer, which occurred 32 years 
after service.  There is nothing in the record establishing a 
causal connection between the Veteran's death and any 
incident of his active military service.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim, and service connection for the cause of the Veteran's 
death must be denied.  The Board has considered the benefit 
of the doubt rule, but as the evidence is not in relative 
equipoise, the rule is not for application at this time.  
38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected."  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).    

Complete notice was sent in December 2005, February 2006, 
March 2009, and July 2009 letters and the claim was 
readjudicated in a September 2009 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
as to the etiology of the Veteran's death, and afforded the 
appellant the opportunity to give testimony before the Board 
although she declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


